t c summary opinion united_states tax_court michael raymond glatfelter sr petitioner v commissioner of internal revenue respondent docket no 29405-08s filed date michael raymond glatfelter sr pro_se jon d feldhammer for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1subsequent section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure petitioner petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in petitioner’s federal_income_tax the issue for decision is whether petitioner may deduct as alimony a court-ordered dollar_figure payment for his former spouse’s legal fees attributable to their divorce of which he claimed a deduction of dollar_figure we hold he may not background some facts were stipulated the parties’ stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in california when his petition was filed the marriage of petitioner and his former wife was nullified in date since that time petitioner has paid dollar_figure per month to his former spouse as spousal support on date after a property settlement hearing on may of that same year the superior court of california entered a findings and orders after hearing in relevant part the court ordered the following petitioner michael r glatfelter shall pay four thousand dollars dollar_figure forthwith towards his former spouse’s attorney fees and costs the former spouse’s request for modification of spousal support is denied pending trial petitioner timely filed a form_1040 u s individual_income_tax_return for on that return petitioner claimed an adjustment_to_gross_income for alimony payments totaling dollar_figure on date respondent issued petitioner a notice_of_deficiency disallowing the adjustment respondent concedes that petitioner may deduct dollar_figure of the dollar_figure as alimony the dollar_figure that remains at issue is attributable to the court-ordered payment of dollar_figure for petitioner’s payment of his former spouse’s attorney’s fees petitioner claimed a deduction of dollar_figure because he paid only that much of the dollar_figure during i burden_of_proof discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that the determinations are erroneous see rule a 290_us_111 in certain circumstances however sec_7491 places the burden_of_proof on the commissioner because the facts are not in dispute we decide this case without regard to the burden_of_proof ii deduction of attorney’s fees as alimony expense an individual may deduct the amount of alimony or separate_maintenance payments paid during the taxable_year sec_215 whether payments constitute alimony or separate_maintenance payments for purpose of sec_215 is determined by reference to sec_71 which provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any such payment in cash or property as a substitute for such payments after the death of the payee spouse emphasis added respondent concedes that petitioner’s payment of his former spouse’s attorney’s fees and costs satisfies the first three subparagraphs of sec_71 the parties lock horns on whether the payment at issue satisfies subparagraph d that is 2the term divorce_or_separation_instrument means a a decree of divorce or separate_maintenance or a written instrument incident to such decree b a written_separation_agreement or c a decree not described in a requiring a spouse to make payments for the support or maintenance of the other spouse sec_71 whether the obligation to pay the court-ordered attorney’s fees and costs would have terminated in the event of the death of petitioner’s former spouse under sec_71 a payor must have no liability to continue payments after the recipient’s death in order for those payments to constitute alimony see 541_f3d_973 9th cir affg tcmemo_2006_105 in deciding whether payments are alimony under sec_71 the court must first examine the divorce_or_separation_instrument to determine whether it contains a provision that terminates the payor spouse’s liability for a payment upon the death of the recipient spouse if the instrument is silent as to the existence of a postdeath obligation the court will then look to see whether the payment terminates upon the recipient spouse’s death by operation of state law see sperling v commissioner tcmemo_2009_141 california law provides that except as otherwise agreed by the parties in writing the obligation of a party under an order for the support of the other party terminates upon the death of either party or the remarriage of the other party cal fam code sec west california law also provides that a court in a marriage dissolution proceeding may order one party to pay the other party’s attorney’s fees and costs cal fam code sec west supp cal fam code sec provides that such fees and costs may be awarded for legal services rendered or costs incurred before or after the commencement of the proceeding that section does not provide that the payor’s obligation to pay these fees and costs terminates upon the death or remarriage of the other spouse id california courts have differentiated attorney’s fees from spousal support for example in newport v newport cal rptr ct app the court held that under the statutory predecessor to cal fam code sec the remarriage of a former spouse did not preclude her right to attorney’s fees in a postdissolution proceeding moreover california caselaw holds that the death and remarriage provisions of cal fam code sec should be interpreted in a similar fashion see johanson v commissioner supra pincite n see also cesnalis v cesnalis cal rptr 2d ct app petitioner claimed as an alimony deduction a dollar_figure expense payable to his former spouse for attorney’s fees and costs pursuant to sec_71 petitioner may deduct as alimony only those expenses his liability for which does not survive his former spouse’s death in the findings and orders after hearing filed as a property settlement on date the superior court of california ordered that petitioner michael r glatfelter shall pay four thousand dollars dollar_figure forthwith towards his former spouse’s attorney fees and costs the court order also stated that his former spouse’s request for modification of spousal support is denied pending trial the order is silent as to whether petitioner’s liability for the attorney’s fees and costs would extend beyond the death of his former spouse accordingly this court must determine whether petitioner’s dollar_figure liability would have terminated upon his former spouse’s death by operation of california law it is clear that the superior court of california in its order sought to distinguish between attorney’s fees subject_to cal fam code sec and spousal support payments subject_to cal fam code sec the court order contained two separate provisions--the first mandating petitioner’s payment of his former spouse’s attorney’s fees and the second denying his former spouse modification of petitioner’s spousal support payments pending trial in addition california caselaw provides that attorney’s fees derived from a postdissolution proceeding do survive a remarriage of the payee spouse see newport v newport supra the court_of_appeals for the ninth circuit has decided that the remarriage and death provisions of cal fam code sec should be interpreted in a similar fashion johanson v commissioner supra pincite n applying this reasoning we conclude that petitioner’s liability to pay his former spouse’s attorney’s fees of dollar_figure would survive her death accordingly petitioner’s payment of attorney’s fees to his former spouse was not a payment of alimony within the meaning of sec_71 see stedman v commissioner tcmemo_2008_ ribera v commissioner tcmemo_1997_38 affd without published opinion 139_f3d_907 9th cir as a result petitioner’s deduction of the disputed dollar_figure is denied to reflect the foregoing decision will be entered under rule
